DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The closure elements being connected or hinged to the outer tubing (claims 2, 4, and 17) is not shown in the drawings, as required by 37 CFR 1.83(a).
The electromotors or integrated hydraulics for activating the closure elements or the lifting device (claims 13 and 16) are not shown in the drawings, as required by 37 CFR 1.83(a).
Fig. 1 should be labeled as “prior art” because only what is known is illustrated in this particular figure.
Many of the figures contain shading or grayscale elements, which cause image degradation in the USPTO filing system, and thus do not meet the requirements of 37 CFR 1.84(L).  Drawings must be entire bi-tonal, containing only black or white color values.
All Figures (especially Figs. 4-7) must be amended to have proper cross-hatching per 37 CFR 1.84(h)(3).  Elements “cut” by the plane of view must be provided with cross-hatching according to the material they are made of, per the guidelines in MPEP 608.02 IX.
The operation of the valve 236 in Figs. 6 and 7 is quite unclear.  The triangle elements representing the valve do not seem to interact correctly with the conduits, in view of the specification’s description of how the valve elements works.  The drawings should be amended to more clearly reflect the description in the specification.  Additionally, it appears that a portion of the conduit may be illustrated in an erroneous manner (see annotated Fig. below).  The conduit is described as providing communication between chambers 234 and 235 only, thus a portion of the conduit seems to be unnecessary and potentially would not provided the proper function by causing pressure equalization across upper piston 232.

    PNG
    media_image1.png
    255
    697
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 13, line 5, typographical/grammatical error in “describes below.”  
Page 14, line 28 appears to contain an error.  The passage states that, in the Fig. 6 embodiment, i.e. in the coring mode, the tool “is using the flow of the internal drilling fluid 260 running through the drill string to provide the hydraulic force required for lifting the inner tubing 220.”  However, in the Fig. 6 embodiment, the inner tubing 220 is in the down position.  Therefore, the inner tubing is actually being held down, rather than lifted.  This potential error must be addressed.
Page 15, line 2, “internal upper volume 234” is mentioned, however, it seems that the lower internal volume should also be mentioned here.  Lines 2-3 state “above the pistons,” (plural) which would indicate that both volumes should be mentioned.  Unless the term “pistons” is incorrect.  The operation of the valve 236 relative to the first and second conduits is not immediately clear from the specification and drawings.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 10, an article is missing before “core sample.”
Line 12, phrase “in an open position enables core sample” is grammatically awkward and is missing an article.
Line 13, the phrase “prevents core material from entering the inner tubing and then cut core material letting it exit to the borehole annulus” is grammatically awkward.
Line 15, “the wall” lacks antecedent basis.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 2, “the collected core sample” lacks antecedent basis.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In line 3, “the coring process,” “the core,” and “the surrounding formations” lack antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 2, “the flow” and “the drilling fluid” lack antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
In line 7, the comma should be deleted.
In line 8, it is unclear which element possesses “the lower end” recited here.
In line 8, “the opening” lacks antecedent basis.
In line 11, “the core material” lacks antecedent basis.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
Line 5, “the wall” lacks antecedent basis.
Line 7, “core sample” is missing an article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 states that the closure elements “are hinged to the outer tubing or the drill head.”  However, claim 2, on which claim 4 depends, states that the closure elements are “connected to the outer tubing,” rather than the drill head.  Thus, claim 4 does not make sense in the context of claim 2.
	Claim 17 states that the closure elements “are hinged to the outer tubing or the drill head.”  However, claim 3, on which claim 17 depends, states that the closure elements are “connected to the coring drill head,” rather than the drill head.  Thus, claim 17 does not make sense in the context of claim 3.


Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
Claims 4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Howard (US 1,923,486).
Howard discloses a coring tool having closure elements (41) that close to cut core material (Fig. 7 shows the closure elements 41 cutting a core sample).  However, Howard fails to teach or suggest at least a lifting device for controlling the closure elements, and such a modification would not have been rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676